


Exhibit 10.1


CONSULTATION AGREEMENT


This Consultation Agreement, dated as of January 1, 2009 (the “Agreement”)
between TANDY LEATHER FACTORY, INC., a Delaware corporation (and any successor
entity thereto, the “Company” or “TLF”) and J. WRAY THOMPSON (the “Consultant”).


WHEREAS the Company desires to retain the Consultant as Chairman of the Board
and as a Consultant and the Consultant desires to serve in those positions.


NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties hereto agree as follows:


1.           EFFECTIVENESS OF AGREEMENT


This Agreement shall become effective as of January 1, 2009.


2.           SERVICE AND DUTIES


2.1           General.  The Company hereby retains the Consultant, and the
Consultant agrees to serve as Chairman of the Board of the Company, upon the
terms and conditions herein contained.  The Consultant shall have all of the
responsibilities and powers normally associated with such office.  The
Consultant shall perform such other duties and services for the Company,
commensurate with the Consultant’s position, as may be designated from time to
time by the Board of Directors of the Company (the “Board”).  The Consultant
agrees to serve the Company faithfully and to the best of his ability under the
direction of the Board.  It is understood and agreed that the Consultant not be
an employee of the Company despite any title assigned to the Consultant.


2.2           Services.  Except as may otherwise be approved in advance by the
Board and except during vacation periods and reasonable periods of absence due
to sickness, personal injury, or other disability, the Consultant shall be
available by telephone, fax, or in person at all reasonable times for
consultation throughout the Term (as defined in Section 2.3).  The Consultant
shall render his services to the Company during the Term and shall use his best
efforts, judgment and energy to improve and advance the business and interest of
the Company in a manner consistent with the duties of his position.  However,
this Consultation Agreement will be non-exclusive and the Consultant may engage
in other business or employment, not inconsistent with the terms of Section 7
herein.


2.3           Term of Service.  The Consultant’s service under this Agreement
shall commence as of January 1, 2008 and shall terminate on the earlier of
December 31, 2009 or termination of the Consultant’s service pursuant to this
Agreement.  The period commencing as of January 1, 2009 and ending on December
31, 2009 is hereinafter referred to as the “Term”.


2.4           Automatic
Renewal.                                                                
[deleted]


2.5           Company Credit Card/Expenses.  During the Term or Renewed Term,
the Consultant shall continue to be eligible to use his Company-issued credit
card for reasonable travel and other business expenses incurred by him in the
fulfillment of his duties hereunder, in accordance with Company practices as in
effect during the Term.


3.           SALARY


3.1           Base Salary.  The Consultant shall be entitled to receive a base
salary (“Base Salary”) at a rate of $25,000 per annum, payable in arrears in
equal installments not less frequently than monthly.  Any increases will be in
accordance with the terms hereof.  Once increased, such higher shall constitute
the Consultant’s annual Base Salary.


3.2           Annual Review.  The Consultant’s Base Salary shall be reviewed by
the Board and its Compensation Committee, based upon the Consultant’s
performance, not less often than annually.  In addition to any increases
effected as a result of such review, the Board at any time may in its sole
discretion increase the Consultant’s Base Salary if, in the Board’s opinion, it
is in the best interest of the Company to do so.


4.           BENEFITS


The Consultant will, during the Term of this Agreement, be included to the
extent eligible in all Company medical, dental and vision insurance which shall
be established by the Company for, or made available to Consultant.  The
Company’s medical plan, dental plan and vision plan shall provide benefits
substantially similar to those provided to the Company’s existing plans provided
for other employees.  During the Term, the benefits described in this Section 4
may only be reduced as a result of a general reduction for Senior Consultants,
where the Base Salary is increased to offset benefits lost.  In the event is it
necessary to purchase a separate health insurance policy for the Consultant,
then the cost of medical, dental or vision insurance will be deducted from the
Consultant’s Salary as defined in Section 3.


5.           TERMINATION OF SERVICE


5.1           General.  If, prior to the expiration of the Term, the
Consultant’s service is terminated by the Company, the Company shall continue to
pay the Consultant the Base Salary (at the rate in effect on the date of such
termination) for the remainder of the Term (such period being referred to
hereinafter as the “Severance Period”), at such intervals as the same would have
been paid had the Consultant remained in the active service of the Company.  In
addition, the Consultant shall be entitled to continue to participate during the
Severance Period in any benefit plans set forth herein.  The Consultant shall
have no further right to receive any other compensation or benefits after such
termination or resignation of service except as determined in accordance with
the terms of the employee benefits plans or programs of the Company established
for Consultant under the terms of this Agreement.


5.2           Death During Term or Severance Period.  In the event of the
Consultant’s death during the Term or the Severance Period, payments of the Base
Salary under this Section 5 shall terminate.


5.3           Date of Termination.  The date of termination of service shall be
the date specified in a written notice of termination to the Consultant.  The
date of resignation shall be the date specified in the written notice of
resignation from the Consultant to the Company.


6.           DISABILITY


In the event of termination of service by reason of Permanent Disability (as
hereinafter defined), the Consultant (or his estate, as applicable) shall be
entitled to Base Salary and benefits determined under Sections 3 and 4 hereof
through the date of disability.  Other benefits shall be determined in
accordance with the benefits plans maintained by the Company applicable to the
Consultant, and the Company shall have no further obligation hereunder.  For
purposes of this Agreement, “Permanent Disability” means a physical or mental
disability or infirmity of the Consultant that prevents the normal performance
of substantially all his duties as a consultant of the Company, which disability
or infirmity shall exist for any continuous period of 60 days.  The presumption
of disability will arise if the Consultant is unable to attend two (2)
consecutive Board meetings.


 7.           NONSOLICITATION; CONFIDENTIALITY; NONCOMPETITION



7.1           Nonsolicitation.  For so long as the Consultant serves the Company
and continuing for two years thereafter, the Consultant shall not, without the
prior written consent of the Company, directly or indirectly, as a sole
proprietor, member of a partnership, stockholder or investor, office or director
of a corporation, or as an employee, associate, consultant or agent of any
person, partnership, corporation or other business organization or entity other
than the Company:



a)
1)
solicit or endeavor to entice away from the Company, or any of its subsidiaries
or
 
 
2)
solicit any person or entity who during the then most recent twelve-month
period, was employed by or served as an agent or key consultant of the Company
or any of its Subsidiaries, or
 
b)
 
solicit or endeavor to entice away from the Company, or any of its subsidiaries,
any person or entity who is, or was within the then most recent 12-month period,
a customer or client (or reasonably anticipated [to the general knowledge of the
Consultant or the public] to become a customer or client) of the Company, or any
of its subsidiaries.





7.2           Confidentiality.  The Consultant covenants and agrees with the
Company that he will not at any time, except in performance of his obligations
to the Company hereunder or with the prior written consent of the Company,
directly or indirectly, disclose any secret or confidential information that he
may learn or has learned by reason of his association with the Company, or any
of its subsidiaries and affiliates.  The term “confidential information”
includes information not previously disclosed to the public or to the trade by
the Company’s management, or otherwise in the public domain, with respect to the
Company’s, or any of its affiliates’ or subsidiaries’, products, facilities,
applications and methods, trade secrets and other intellectual property,
systems, procedures, manuals, confidential reports, product price lists,
customer lists, technical information, financial information (including the
revenues, cost or profits associated with any of the Company’s products),
business plans, prospects or opportunities, but shall exclude any information
which (i) is or becomes available to the public or is general known in the
industry or industries in which the Company operates other than as a result of
disclosure by any employee of the Company, including, but not limited to, the
Consultant’s agreement under this Section 7.2 or (ii) the Consultant is required
to disclose under any applicable laws, regulations or directives of any
government agency, tribunal or authority having jurisdiction in the matter or
under subpoena or other process of law.


7.3           Non Compete.  For so long as the Consultant serves the Company
(or, if the Consultant is entitled to a continuation of his Base Salary, the
period during which such Base Salary is continued) and continuing for two years
thereafter, the Consultant shall not, directly or indirectly, as a sole
proprietor, member of a partnership, stockholder, investor, officer or director
of a corporation, or as an employee, associate, consult or agent of any person,
partnership, corporation or other business organization or entity other than the
Company, or any of its subsidiaries, render any service to or in any way be
affiliated with a competitor (or any person or entity that is reasonably
anticipated [to the general knowledge of the Consultant or the public] to become
a competitor) of the Company, or any of its subsidiaries.  Further purposes of
this Section 7.3, ownership of securities having no more than one percent of the
outstanding voting power of any competitor which is listed on any national
securities exchange or traded actively in the national over-the-counter market
shall not be deemed to be in violation of this Section so long as Consultant has
no other connection or relationship with such competitor.


7.4           Exclusive Property.  The Consultant confirms that all confidential
information is and shall remain the exclusive property of the Company.  All
business records, papers and documents kept or made by the Consultant relating
to the business of the Company shall be and remain the property of the Company.


7.5           Injunctive Relief. Without intending to limit the remedies
available to the Company, the Consultant acknowledges that a breach of any of
the covenants contained in this Section 7 may result in material and irreparable
injury to the Company, or its affiliates or subsidiaries, for which there is no
adequate remedy at law, that it will not be possible to measure damages for such
injuries precisely and that, in the event of such a breach or threat thereof,
the Company shall be entitled to seek a temporary restraining order and/or a
preliminary or permanent injunction restraining the Consultant from engaging in
activities prohibited by this Section 7 or such other relief as may be required
specifically to enforce any of the covenants in this Section 7.  If for any
reason it is held that the restrictions under this Section 7 are not reasonable
or that consideration therefor is inadequate, such restrictions shall be
interpreted or modified to include as much of the duration and scope identified
in this Section 7 as will render such restrictions valid and enforceable.


8.           MISCELLANEOUS


8.1           Notices.  All notices or communications hereunder shall be in
writing, addressed as follows:




 
To the Company:
Tandy Leather Factory, Inc.
   
1900 Southeast Loop 820
   
Fort Worth, Texas 76140
 
Telecopier No:
817-872-3123
 
Attention:
Ronald C. Morgan
       
With a copy to:
William M. Warren
   
Loe, Warren, Rosenfield, Kaitcer, Hibbs & Windsor, PC
   
4420 W. Vickery Blvd
   
Fort Worth, Texas  76107
 
Telecopier No:
817-377-1120
       
To the Consultant:
J. Wray Thompson
   
2803 Woodwind
   
Arlington, Texas  76013



All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission or (iii) if sent by registered or certified mail, on the fifth day
after the day on which such notice is mailed.


8.2           Severability.  Each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
 
8.3           Assignment.  The Company’s rights and obligations under this
Agreement shall not be assignable by the Company except as incident to a
reorganization, merger or consolidation, or transfer of all or substantially all
of the Company’s business and properties.   Neither this Agreement nor any
rights hereunder shall be assignable or otherwise subject to hypothecation by
the Consultant.


8.4           Entire Agreement.  This Agreement represents the entire agreement
of the parties and shall supersede any and all previous contracts, arrangements
or understandings between the Company and the Consultant, including, without
limitation, the Prior Agreement.  This Agreement may be amended at any time by
mutual written agreement of the parties hereto.  In the case of any conflict
between any express term of this Agreement and any statement contained in any
employment manual, memo or rule of general applicability of the Company, this
Agreement shall control.


8.5           Withholding.  The payment of any amount pursuant to this Agreement
shall be subject to applicable withholding and payroll taxes, and such other
deductions as may be required under the Company’s employee benefit plans, if
any.


8.6           Governing Law.  This Agreement shall be construed, interpreted and
governed in accordance with the laws of Texas without reference to rules
relating to conflict of law.  The venue for any dispute will be in the Court of
applicable jurisdiction in Tarrant County, Texas.


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Consultant has hereunto set his hand, as of the day and year first above
written.



   
TANDY LEATHER FACTORY, INC.
         
By:  /s/ Ron Morgan
   
Chief Executive Officer
         
Consultant
         
/s/ J. Wray Thompson
   
J. Wray Thompson

 
